*10
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to supplement the record and the opposition thereto, it is
ORDERED that the motion to supplement the record be denied. See United States v. Rashad, 331 F.3d 908, 909-10 (D.C.Cir.2003) (court will remand ineffective assistance claim for evidentiary hearing “unless ‘the trial record alone conclusively shows’ that the defendant either is or is not entitled to relief’ (quoting United States v. Fennell, 53 F.3d 1296, 1303-04 (D.C.Cir.1995))). It is
FURTHER ORDERED AND ADJUDGED that the district court’s judgment entered February 24, 2011, be affirmed. A remand is unwarranted because appellant has not raised a colorable claim of ineffective assistance of counsel. United States v. Burroughs, 613 F.3d 233, 238 (D.C.Cir.2010). Appellant has not alleged facts sufficient to show that he was prejudiced by trial counsel’s performance. Id.; Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.